Exhibit 10.3

SELECT ENERGY SERVICES, INC.

2016 EQUITY INCENTIVE PLAN

PERFORMANCE SHARE UNIT GRANT NOTICE – RETURN ON ASSETS

Pursuant to the terms and conditions of the Select Energy Services, Inc. 2016
Equity Incentive Plan, as amended from time to time (the “Plan”), Select Energy
Services, Inc. (the “Company”) hereby grants to the individual listed below
(“you” or the “Participant”) the number of performance share units (the “PSUs”)
set forth below.  This award of PSUs (this “Award”) is subject to the terms and
conditions set forth herein and in the Performance Share Unit Agreement attached
hereto as Exhibit A (the “Agreement”) and the Plan, each of which is
incorporated herein by reference.  Capitalized terms used but not defined herein
shall have the meanings set forth in the Plan.

 

 

Participant:

___________________

Date of Grant:

___________________

Award Type and Description:

Other Stock-Based Award granted pursuant to Section 6(h) of the Plan that has
been designated as a Performance Award under Section 6(k) of the Plan. This
Award represents the right to receive shares of Stock in an amount up to 175% of
the Target PSUs (defined below), subject to the terms and conditions set forth
herein and in the Agreement.

Your right to receive settlement of this Award in an amount ranging from 0% to
175% of the Target PSUs shall vest and become earned and nonforfeitable upon (i)
your satisfaction of the continued employment or service requirements described
below under “Service Requirement” and (ii) the Committee’s certification of the
level of achievement of the Performance Goal (defined below). The portion of the
Target PSUs actually earned upon satisfaction of the foregoing requirements is
referred to herein as the “Earned PSUs.”

Target Number of PSUs:

__________ (the “Target PSUs”).

Performance Period:

January 1, 2020 (the “Performance Period Commencement Date”) through December
31, 2022 (the “Performance Period End Date”).

Service Requirement:

Except as expressly provided in Sections 4 and 5 of the Agreement, you must
remain continuously employed by, or continuously provide services to, the
Company or an Affiliate, as applicable, from the Date of Grant through the
Performance Period End Date to be eligible to receive payment of this Award,
which is based on the level of achievement with respect to the Performance Goal
(as defined below).






Performance Goal:

Subject to the terms and conditions set forth in the Plan, the Agreement and
herein, the number of Target PSUs, if any, that become Earned PSUs during the
Performance Period will be determined based on the Company’s Average Return on
Assets (as defined below) relative to the Average Return on Assets of the peer
companies listed on Exhibit B hereto (the “Peer Group”), but only if the
Company’s Average Return on Assets is equal to or greater than five percent (5%)
during such period (the “Performance Goal”). 

 

The number of Target PSUs, if any, that become Earned PSUs during the
Performance Period will be determined based on the following table:

 

 

Ranking Among Peer Group

 

Percentage of Target PSUs Earned*

 

Outside of Top 10

 

0%

 

Top 10

 

50%

 

Top 7

 

100%

 

Top 3

 

175%

 

*The percentage of Target PSUs earned for a Ranking Among Peer Group that is
between the values set forth in the table, excluding between the first and
second rows of the table, shall be linearly interpolated between the values in
the table.

 








 

To determine the Company’s Ranking Among Peer Group, Average Return on Assets
will be calculated for the Company and each entity in the Peer Group as of the
Performance Period End Date. The entities in the Peer Group and the Company will
be arranged by their respective Average Return on Assets (highest to lowest).
Notwithstanding the foregoing, in the event the Company’s Average Return on
Assets is less than 5%, no Target PSUs will become Earned PSUs, regardless of
the Company’s Ranking Among Peer Group.

For purposes of this Award, the following definitions shall apply:

“Adjusted Net Income” means the product obtained by multiplying:

(A) the difference obtained from:

(i) “Adjusted EBITDA” as publicly disclosed by the applicable company or, if not
disclosed, “EBITDA” as publicly disclosed by such company, in each case adjusted
in a manner consistent with adjustments included in the Company’s publicly
disclosed Adjusted EBITDA during each year of the Performance Period; provided,
however, that the adjustments contemplated above shall exclude certain items,
including (x) any net non-cash gain or loss during such period arising from the
sale, exchange, retirement or other disposition of capital assets (such term to
include all fixed assets and all securities) in the ordinary course of business,
and (y) any write-up or write-down of tangible assets , less

(ii) the sum of:

(a) interest expense, plus 

(b) depreciation expense,

by

(B) 0.79.

“Average Return on Assets” means the sum of the Return on Assets of the
applicable entity during each year of the Performance Period, divided by 3.

“Net Assets” means the applicable company’s average property and equipment, net,
for each year during the Performance Period, plus average total current assets
(other than cash and cash equivalents and current tax assets) for each year
during the Performance Period, less 






average total current liabilities (other than current tax liabilities) for each
year during the Performance Period, each as determined in accordance with
generally accepted accounting principles or on a non-GAAP basis consistent with
the Company’s practices (as determined by the Compensation Committee).

“Return on Assets” means the percentage obtained by dividing (A) Adjusted Net
Income by (B) Net Assets.

The Committee may adjust the Performance Goal as permitted by the Plan.






Settlement:

Settlement of the Earned PSUs shall be made solely in shares of Stock, which
shall be delivered to you in accordance with Section 6 of the Agreement.

 

By your acceptance below, you agree to be bound by the terms and conditions of
the Plan, the Agreement and this Performance Share Unit Grant Notice (this
“Grant Notice”).  You acknowledge that you have reviewed the Agreement, the Plan
and this Grant Notice in their entirety and fully understand all provisions of
the Agreement, the Plan and this Grant Notice.  You hereby agree to accept as
binding, conclusive and final all decisions or interpretations of the
Committee regarding any questions or determinations that arise under the
Agreement, the Plan or this Grant Notice.    

IN ORDER TO RECEIVE THE BENEFITS OF THE AGREEMENT AND THIS GRANT NOTICE, AND FOR
THIS AWARD TO BE EFFECTIVE, YOU MUST ACKNOWLEDGE YOUR ACCEPTANCE BY CLICKING THE
APPROPRIATE BUTTON BELOW (THE “ACCEPTANCE REQUIREMENTS”).  IF YOU FAIL TO
SATISFY THE ACCEPTANCE REQUIREMENTS WITHIN 90 DAYS FOLLOWING THE DATE OF GRANT,
THEN (1) THIS AWARD WILL BE OF NO FORCE OR EFFECT AND WILL BE AUTOMATICALLY
FORFEITED TO THE COMPANY WITHOUT CONSIDERATION AND (2) NEITHER YOU NOR THE
COMPANY WILL HAVE ANY FUTURE RIGHTS OR OBLIGATIONS UNDER THE AGREEMENT OR THIS
GRANT NOTICE.

 








EXHIBIT A

PERFORMANCE SHARE UNIT AGREEMENT

This Performance Share Unit Agreement (together with the Grant Notice to which
this Agreement is attached, this “Agreement”) is made as of the Date of Grant
set forth in the Grant Notice to which this Agreement is attached by and between
Select Energy Services, Inc., a Delaware corporation (the “Company”), and
_________ (the “Participant”). Capitalized terms used but not specifically
defined herein shall have the meanings specified in the Plan or the Grant
Notice.

1. Definitions.  For purposes of this Agreement, the following terms shall have
the meanings specified below.

(a) “Cause”  means “cause” (or a term of like import) as defined under the
Participant’s employment, consulting and/or severance agreement with the Company
or an Affiliate or, in the absence of such an agreement or definition, shall
mean a determination by the Company in its sole discretion that the Participant
has: (i) engaged in gross negligence or willful misconduct in the performance of
the Participant’s duties with respect to the Company or an Affiliate, (ii)
materially breached any material provision of any written agreement between the
Participant and the Company or an Affiliate or corporate policy or code of
conduct established by the Company or an Affiliate and applicable to the
Participant; (iii) willfully engaged in conduct that is materially injurious to
the Company or an Affiliate; or (iv) been convicted of, pleaded no contest to or
received adjudicated probation or deferred adjudication in connection with, a
felony involving fraud, dishonestly or moral turpitude (or a crime of similar
import in a foreign jurisdiction).

(b) “Disability” means “disability” (or a term of like import) as defined under
the Participant’s employment, consulting and/or severance agreement with the
Company or an Affiliate or, in the absence of such an agreement or definition,
shall mean the Participant’s inability to perform the Participant’s duties, with
reasonable accommodation, due to a mental or physical impairment that continues
(or can reasonably be expected to continue) for (i) 90 consecutive days or (ii)
180 days out of any 365-day period, which, in either case, shall only be deemed
to occur following the written determination by the Company of any such
occurrence of Disability.

(c)“Good Reason” means “good reason” (or a term of like import) as defined under
the Participant’s employment, consulting and/or severance agreement with the
Company or an Affiliate or, in the absence of such an agreement or definition,
shall mean (i) a material diminution in the Participant’s base salary or (ii)
the relocation of the geographic location of the Participant’s principal place
of employment by more than 50 miles from the location of the Participant’s
principal place of employment as of the Grant Date; provided that, in the case
of the Participant’s assertion of Good Reason, (A) the condition described in
the foregoing clauses must have arisen without the Participant’s consent; (B)
 the Participant must provide written notice to the Company of such condition in
accordance with this Agreement within 45 days of the initial existence of the
condition; (C) the condition specified in such notice must remain uncorrected
for 30 days after receipt of such notice by the Company; and (D) the date
of termination of the






Participant’s employment or other service relationship with the Company or an
Affiliate must occur within 90 days after such notice is received by the
Company.

(d) “Retirement” means the termination of the Participant’s employment or other
service relationship with the Company or an Affiliate due to the Participant’s
voluntary resignation on or after attaining age 55 and completing 10 or more
full years of service with the Company or an Affiliate.

2. Award.  In consideration of the Participant’s past and/or continued
employment with, or service to, the Company or its Affiliates and for other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, effective as of the Date of Grant set forth in the Grant Notice
(the “Date of Grant”), the Company hereby grants to the Participant the target
number of PSUs set forth in the Grant Notice on the terms and conditions set
forth in the Grant Notice, this Agreement and the Plan, which is incorporated
herein by reference as a part of this Agreement. In the event of any
inconsistency between the Plan and this Agreement (including, for the avoidance
of doubt, with respect of the subject matter covered in Section 5), the terms of
the Plan shall control.  To the extent vested, each PSU represents the right to
receive one share of Stock, subject to the terms and conditions set forth in the
Grant Notice, this Agreement and the Plan;  provided, however, that, depending
on the level of performance determined to be attained with respect to the
Performance Goal, the number of shares of Stock that may be earned hereunder in
respect of this Award may range from 0% to 175% of the Target PSUs.  Unless and
until the PSUs have become vested in the manner set forth in the Grant Notice,
the Participant will have no right to receive any Stock or other payments in
respect of the PSUs.  Prior to settlement of this Award, the PSUs and this Award
represent an unsecured obligation of the Company, payable only from the general
assets of the Company.

3. Vesting of PSUs.  Except as otherwise set forth in Sections 4 and 5, the PSUs
shall vest and become Earned PSUs in accordance with the Participant’s
satisfaction of the vesting schedule set forth in the Grant Notice (the “Service
Requirement”) based on the extent to which the Company has satisfied the
Performance Goal set forth in the Grant Notice, which shall be determined by the
Committee in its sole discretion following the end of the Performance Period
(and any PSUs that do not become Earned PSUs shall be automatically forfeited). 
 Unless and until the PSUs have vested and become Earned PSUs as described in
the preceding sentence,  the Participant will have no right to receive any
dividends or other distribution with respect to the PSUs.  

4. Effect of Termination of Employment or Service.  

(a) Termination of Employment or Service without Cause or for Good Reason.
Notwithstanding anything in the Grant Notice, this Agreement or the Plan to the
contrary, upon the termination of the Participant’s employment or other service
relationship with the Company or an Affiliate without Cause by the Company or an
Affiliate or by the Participant for Good Reason that occurs prior to the
Performance Period End Date, then the Participant shall be deemed to have
satisfied the Service Requirement with respect to the PSUs and such PSUs shall
remain outstanding and, subject to the satisfaction of the Performance Goal,
become Earned PSUs, which shall be eligible for settlement in accordance with
Section 6.  








(b) Termination of Employment or Service due to Disability or Death.
Notwithstanding anything in the Grant Notice, this Agreement or the Plan to the
contrary, upon the termination of the Participant’s employment or other service
relationship with the Company or an Affiliate due to the Participant’s
Disability or death that occurs prior to the Performance Period End Date, then
the Participant shall be deemed to have satisfied the Service Requirement with
respect to the PSUs and such PSUs shall remain outstanding and, subject to the
satisfaction of the Performance Goal, become Earned PSUs, which shall be
eligible for settlement in accordance with Section 6.  

(c) Termination of Employment or Service due to Retirement.  Notwithstanding
anything in the Grant Notice, this Agreement or the Plan to the contrary, upon
the termination of the Participant’s employment or other service relationship
with the Company or an Affiliate due to the Participant’s Retirement that occurs
prior to the Performance Period End Date,  then the Participant shall be deemed
to have satisfied the Service Requirement with respect to a number of PSUs equal
to (i) the Target PSUs, multiplied by (ii) a fraction, the numerator of which is
the number of days which have elapsed between the Performance
Period  Commencement Date and the date of such termination of employment or
other service relationship, and the denominator of which is the total number of
days in the Performance Period, and such PSUs shall remain outstanding and,
subject to the satisfaction of the Performance Goal, become Earned PSUs, which
shall be eligible for settlement in accordance with Section 6. With respect to
the remaining portion of the Target PSUs for which the Service Requirement is
not deemed to have been satisfied in accordance with the preceding sentence,
such Target PSUs (and all rights arising from such PSUs and from being a holder
thereof) will terminate automatically without any further action by the Company
and will be forfeited without further notice and at no cost to the Company.

(d) Other Termination of Employment or Service. Except as otherwise provided in
Section 4(a),  (b) or (c), if the Participant has not satisfied the Service
Requirement, then upon the termination of the Participant’s employment or other
service relationship with the Company or an Affiliate for any reason,  any
unearned PSUs (and all rights arising from such PSUs and from being a holder
thereof) will terminate automatically without any further action by the Company
and will be forfeited without further notice and at no cost to the Company.

5. Change in Control. In the event a Change in Control (so long as such Change
in Control also constitutes a “change in control event” as defined in the
Nonqualified Deferred Compensation Rules) occurs prior to the Performance Period
End Date (the date of such occurrence, the “Change in Control Date”), so long as
the Participant has remained continuously employed by, or has continuously
provided services to, the Company or an Affiliate, as applicable, from the Date
of Grant through the Change in Control Date, then:

(a) A portion of the PSUs determined by multiplying (i) the Target PSUs by (ii)
a fraction, the numerator of which is the number of days which elapsed between
the Performance Period  Commencement Date and the Change in Control Date, and
the denominator of which is the total number of days in the Performance Period,
will be deemed to be Earned PSUs to the extent that the Performance Goal has
been achieved as of the Change in Control Date assuming that the Performance
Period ended on the Change in Control Date, and which shall be eligible for
settlement in accordance with Section 6 except that settlement shall occur
within 60 days following the Change in Control Date; and








(b) With respect to the remaining portion of the Target PSUs that are not
subject to Section 5(a), (i) if the Company continues following the Change in
Control in substantially the same form as it existed immediately prior to the
Change in Control, such Target PSUs shall remain outstanding and be eligible to
be earned in accordance with the terms hereof, or (ii) if the Company does not
continue following the Change in Control in substantially the same form as it
existed immediately prior to the Change in Control, the successor, surviving,
continuing or purchasing entity or parent thereof, as applicable, to the Company
shall provide for a replacement or substitute grant on substantially similar
terms to this Award, subject to the terms and conditions of the applicable plans
of such successor, surviving, continuing or purchasing entity or parent thereof,
as applicable, as in effect following the Change in Control.

6. Settlement of PSUs.  As soon as administratively practicable following the
Committee’s certification of the level of attainment of the Performance Goal
(which is expected to occur within two weeks following the date the Company
files its annual report on Form 10-K for the Company’s fiscal year that includes
the Performance Period End Date), but in no event later than June 30 of the
calendar year following the Performance Period End Date, the Company shall
deliver to the Participant (or the Participant’s permitted transferee, if
applicable),  a number of shares of Stock equal to the number of Earned PSUs;
provided, however, that any fractional PSU that becomes earned hereunder shall
be rounded down at the time shares of Stock are issued in settlement of such
PSU. No fractional shares of Stock, nor the cash value of any fractional shares
of Stock, shall be issuable or payable to the Participant pursuant to this
Agreement. All shares of Stock, if any, issued hereunder shall be delivered
either by delivering one or more certificates for such shares to the Participant
or by entering such shares in book-entry form, as determined by the Committee in
its sole discretion.    The value of shares of Stock shall not bear any interest
owing to the passage of time.  Neither this Section 6 nor any action taken
pursuant to or in accordance with this Agreement shall be construed to create a
trust or a funded or secured obligation of any kind.

7. Tax Withholding.  To the extent that the receipt, vesting or settlement of
this Award results in compensation income or wages to the Participant for
federal, state, local and/or foreign tax purposes, the Participant shall make
arrangements satisfactory to the Company for the satisfaction of obligations for
the payment of withholding taxes and other tax obligations relating to this
Award, which arrangements include the delivery of cash or cash equivalents,
Stock (including previously owned Stock, net settlement, a broker-assisted sale,
or other cashless withholding or reduction of the amount of shares otherwise
issuable or delivered pursuant to this Award), other property, or any other
legal consideration the Committee deems appropriate. If such tax obligations are
satisfied through net settlement or the surrender of previously owned Stock, the
maximum number of shares of Stock that may be so withheld (or surrendered) shall
be the number of shares of Stock that have an aggregate Fair Market Value on the
date of withholding or surrender equal to the aggregate amount of such tax
liabilities determined based on the greatest withholding rates for federal,
state, local and/or foreign tax purposes, including payroll taxes, that may be
utilized without creating adverse accounting treatment for the Company with
respect to this Award, as determined by the Committee. The Participant
acknowledges that there may be adverse tax consequences upon the receipt,
vesting or settlement of this Award or disposition of the underlying shares and
that the Participant has been advised, and hereby is advised, to consult a tax
advisor. The Participant represents that the Participant is in no manner relying
on the Board, the Committee, the Company or an Affiliate or any of their
respective managers, directors, officers, employees or authorized
representatives (including, without limitation, attorneys, accountants,






consultants, bankers, lenders, prospective lenders and financial
representatives) for tax advice or an assessment of such tax consequences.

8. Non-Transferability.  During the lifetime of the Participant, the PSUs may
not be sold, pledged, assigned or transferred in any manner other than by will
or the laws of descent and distribution, unless and until the shares of Stock
underlying the PSUs have been issued, and all restrictions applicable to such
shares have lapsed.  Neither the PSUs nor any interest or right therein shall be
liable for the debts, contracts or engagements of the Participant or his or her
successors in interest or shall be subject to disposition by transfer,
alienation, anticipation, pledge, encumbrance, assignment or any other means,
whether such disposition be voluntary or involuntary or by operation of law by
judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy), and any attempted disposition thereof shall
be null and void and of no effect, except to the extent that such disposition is
permitted by the preceding sentence.

9. Compliance with Applicable Law.  Notwithstanding any provision of this
Agreement to the contrary, the issuance of shares of Stock hereunder will be
subject to compliance with all applicable requirements of applicable law with
respect to such securities and with the requirements of any stock exchange or
market system upon which the Stock may then be listed.  No shares of Stock will
be issued hereunder if such issuance would constitute a violation of any
applicable law or regulation or the requirements of any stock exchange or market
system upon which the Stock may then be listed.  In addition, shares of Stock
will not be issued hereunder unless (a) a registration statement under the
Securities Act is in effect at the time of such issuance with respect to the
shares to be issued or (b) in the opinion of legal counsel to the Company, the
shares to be issued are permitted to be issued in accordance with the terms of
an applicable exemption from the registration requirements of the Securities
Act.  The inability of the Company to obtain from any regulatory body having
jurisdiction the authority, if any, deemed by the Company’s legal counsel to be
necessary for the lawful issuance and sale of any shares of Stock hereunder will
relieve the Company of any liability in respect of the failure to issue such
shares as to which such requisite authority has not been obtained.  As a
condition to any issuance of Stock hereunder, the Company may require the
Participant to satisfy any requirements that may be necessary or appropriate to
evidence compliance with any applicable law or regulation and to make any
representation or warranty with respect to such compliance as may be requested
by the Company.

10. Legends.  If a stock certificate is issued with respect to shares of Stock
issued hereunder,  such certificate shall bear such legend or legends as the
Committee deems appropriate in order to reflect the restrictions set forth in
this Agreement and to ensure compliance with the terms and provisions of this
Agreement, the rules, regulations and other requirements of the Securities and
Exchange Commission, any applicable laws or the requirements of any stock
exchange on which the Stock is then listed.  If the shares of Stock issued
hereunder are held in book-entry form, then such entry will reflect that the
shares are subject to the restrictions set forth in this Agreement.

11. Rights as a Stockholder.  The Participant shall have no rights as a
stockholder of the Company with respect to any shares of Stock that may become
deliverable hereunder unless and until the Participant has become the holder of
record of such shares of Stock, and no






adjustments shall be made for dividends in cash or other property, distributions
or other rights in respect of any such shares of Stock, except as otherwise
specifically provided for in the Plan or this Agreement.

12. Execution of Receipts and Releases.  Any issuance or transfer of shares of
Stock or other property to the Participant or the Participant’s legal
representative, heir, legatee or distributee, in accordance with this Agreement
shall be in full satisfaction of all claims of such person hereunder.  As a
condition precedent to such payment or issuance, the Company may require the
Participant or the Participant’s legal representative, heir, legatee or
distributee to execute (and not revoke within any time provided to do so) a
release and receipt therefor in such form as it shall determine appropriate;
provided, however, that any review period under such release will not modify the
date of settlement with respect to Earned PSUs.

13. No Right to Continued Employment, Service or Awards. Nothing in the adoption
of the Plan, nor the award of the PSUs thereunder pursuant to the Grant Notice
and this Agreement, shall confer upon the Participant the right to continued
employment by, or a continued service relationship with, the Company or any
Affiliate, or any other entity, or affect in any way the right of the Company or
any such Affiliate, or any other entity to terminate such employment or other
service relationship at any time. The grant of the PSUs is a one-time benefit
and does not create any contractual or other right to receive a grant of Awards
or benefits in lieu of Awards in the future. Any future Awards will be granted
at the sole discretion of the Company.

14. Lock-Up Period. If so requested by the Company or any representative of the
underwriters in connection with an underwritten public offering of the Company’s
securities (a “Public Offering”), the Participant (or other holder) shall not
sell or otherwise transfer or distribute any Stock or other securities of the
Company (or any securities convertible or exchangeable or exercisable for Stock
or engage in any hedging transactions relating to Stock) during the period
beginning 14 days prior to the expected date of the “pricing” of such Public
Offering and continuing for the 180-day period (or such other period as may be
requested in writing by such underwriters and agreed to in writing by the
Company) following the effective date of such Public Offering. The Company may
impose stop-transfer instructions with respect to securities subject to the
foregoing restrictions until the end of such period.

15. Legal and Equitable Remedies.  The Participant acknowledges that a violation
or attempted breach of any of the Participant's covenants and agreements in this
Agreement will cause such damage as will be irreparable, the exact amount of
which would be difficult to ascertain and for which there will be no adequate
remedy at law, and accordingly, the parties hereto agree that the Company and
its Affiliates shall be entitled as a matter of right to an injunction issued by
any court of competent jurisdiction, restraining the Participant or the
affiliates, partners or agents of the Participant from such breach or attempted
violation of such covenants and agreements, as well as to recover from the
Participant any and all costs and expenses sustained or incurred by the Company
or any Affiliate in obtaining such an injunction, including, without limitation,
reasonable attorneys' fees. The parties to this Agreement agree that no bond or
other security shall be required in connection with such injunction. Any
exercise by either of the parties to this Agreement of its rights pursuant to
this Section 15 shall be cumulative and in addition to any other remedies to
which such party may be entitled.








16. Notices.  All notices and other communications under this Agreement shall be
in writing and shall be delivered to the parties at the following addresses (or
at such other address for a party as shall be specified by like notice):

If to the Company, unless otherwise designated by the Company in a written
notice to the Participant (or other holder):

Select Energy Services, Inc.
Attn: Senior Vice President, General Counsel and Secretary

1233 W. Loop South, Suite 1400

Houston, Texas 77027

If to the Participant, at the Participant’s last known address on file with the
Company.

Any notice that is delivered personally or by overnight courier or telecopier in
the manner provided herein shall be deemed to have been duly given to the
Participant when it is mailed by the Company or, if such notice is not mailed to
the Participant, upon receipt by the Participant. Any notice that is addressed
and mailed in the manner herein provided shall be conclusively presumed to have
been given to the party to whom it is addressed at the close of business, local
time of the recipient, on the fourth day after the day it is so placed in the
mail.

17. Consent to Electronic Delivery; Electronic Signature.  In lieu of receiving
documents in paper format, the Participant agrees, to the fullest extent
permitted by law, to accept electronic delivery of any documents that the
Company may be required to deliver (including, but not limited to, prospectuses,
prospectus supplements, grant or award notifications and agreements, account
statements, annual and quarterly reports and all other forms of communications)
in connection with this and any other Award made or offered by the Company.
Electronic delivery may be via a Company electronic mail system or by reference
to a location on a Company intranet to which the Participant has access. The
Participant hereby consents to any and all procedures the Company has
established or may establish for an electronic signature system for delivery and
acceptance of any such documents that the Company may be required to deliver,
and agrees that his or her electronic signature is the same as, and shall have
the same force and effect as, his or her manual signature.

18. Agreement to Furnish Information.  The Participant agrees to furnish to the
Company all information requested by the Company to enable it to comply with any
reporting or other requirement imposed upon the Company by or under any
applicable statute or regulation.

19. Entire Agreement; Amendment.  This Agreement constitutes the entire
agreement of the parties with regard to the subject matter hereof, and contains
all the covenants, promises, representations, warranties and agreements between
the parties with respect to the PSUs granted hereby;  provided¸ however, that
the terms of this Agreement shall not modify and shall be subject to the terms
and conditions of any employment, consulting and/or severance agreement between
the Company (or an Affiliate or other entity) and the Participant in effect as
of the date a determination is to be made under this Agreement.  Without
limiting the scope of the preceding sentence, except as provided therein, all
prior understandings and agreements, if any, among the






parties hereto relating to the subject matter hereof are hereby null and void
and of no further force and effect.  The Committee may, in its sole discretion,
amend this Agreement from time to time in any manner that is not inconsistent
with the Plan; provided, however, that except as otherwise provided in the Plan
or this Agreement, any such amendment that materially reduces the rights of the
Participant shall be effective only if it is in writing and signed by both the
Participant and an authorized officer of the Company.

20. Severability and Waiver.  If a  court of competent jurisdiction determines
that any provision of this Agreement is invalid or unenforceable, then the
invalidity or unenforceability of such provision shall not affect the validity
or enforceability of any other provision of this Agreement, and all other
provisions shall remain in full force and effect. Waiver by any party of any
breach of this Agreement or failure to exercise any right hereunder shall not be
deemed to be a waiver of any other breach or right. The failure of any party to
take action by reason of such breach or to exercise any such right shall not
deprive the party of the right to take action at any time while or after such
breach or condition giving rise to such rights continues.

21. Clawback.  Notwithstanding any provision in the Grant Notice, this Agreement
or the Plan to the contrary, to the extent required by (a) applicable law,
including, without limitation, the requirements of the Dodd-Frank Wall Street
Reform and Consumer Protection Act of 2010, any Securities and Exchange
Commission rule or any applicable securities exchange listing standards and/or
(b) any policy that may be adopted or amended by the Board from time to time,
all shares of Stock issued hereunder shall be subject to forfeiture, repurchase,
recoupment and/or cancellation to the extent necessary to comply with such
law(s) and/or policy.

22. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of DELAWARE applicable to contracts made
and to be performed therein, exclusive of the conflict of laws provisions of
DELAWARE LAW.

23. Successors and Assigns.    The Company may assign any of its rights under
this Agreement without the Participant’s consent.   This Agreement will be
binding upon and inure to the benefit of the successors and assigns of the
Company.  Subject to the restrictions on transfer set forth herein and in the
Plan, this Agreement will be binding upon the Participant and the Participant's
beneficiaries, executors, administrators and the person(s) to whom the PSUs may
be transferred by will or the laws of descent or distribution.

24. Headings. Headings are for convenience only and are not deemed to be part of
this Agreement.

25. Counterparts.  The Grant Notice may be executed in one or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one instrument.  Delivery of an executed counterpart of the Grant
Notice by facsimile or portable document format (.pdf) attachment to electronic
mail shall be effective as delivery of a manually executed counterpart of the
Grant Notice.

26. Section 409A.  Notwithstanding anything herein or in the Plan to the
contrary, the PSUs granted pursuant to this Agreement are intended to comply
with the applicable requirements






of the Nonqualified Deferred Compensation Rules and shall be construed and
interpreted in accordance with such intent. If the Participant is deemed to be a
“specified employee” within the meaning of the Nonqualified Deferred
Compensation Rules, as determined by the Committee, at a time when the
Participant becomes eligible for settlement of the PSUs upon his “separation
from service” within the meaning of the Nonqualified Deferred Compensation
Rules, then to the extent necessary to prevent any accelerated or additional tax
under the Nonqualified Deferred Compensation Rules, such settlement will be
delayed until the earlier of: (a) the date that is six months following the
Participant’s separation from service and (b) the Participant’s death. 
Notwithstanding the foregoing, the Company and its Affiliates make no
representations that the PSUs provided under this Agreement are compliant with
the Nonqualified Deferred Compensation Rules and in no event shall the Company
or any Affiliate be liable for all or any portion of any taxes, penalties,
interest or other expenses that may be incurred by the Participant on account of
non-compliance with the Nonqualified Deferred Compensation Rules.








EXHIBIT B

COMPANY PEER GROUP

1.



FTS International, Inc.

2.



NexTier Oilfield Solutions Inc.

3.



Liberty Oilfield Services Inc.

4.



ProPetro Holding Corp.

5.



RPC Inc.

6.



Basic Energy Services, Inc.

7.



Nine Energy Service Inc.

8.



Newpark Resources Inc.

9.



Oil States International, Inc.

10.



Patterson UTI Energy Inc.

11.



Quintana Energy Services Inc.

12.



Ranger Energy Services, Inc.

13.



TETRA Technologies Inc.



